DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim 41 is objected to because of the following informalities:  the phrase “the vision probe” should read “the imaging probe”.  Applicant has amended claim 41 for correction, therefore the objection to claim 41 is withdrawn.
3.	Claim 44 was objected to because of the following informalities:  the phrase “detecting a step in a workflow of the procedure being performed; detecting a change in the extracted kinematic information; and overriding, based on the detection of the step, a default setting that updates the first registration upon detection of the change” should read “detecting a step in a workflow of the procedure being performed; and overriding, based on the detection of the step, a default setting that updates the first registration upon detection of the change”.  Applicant has amended claim 44 for correction, therefore the objection to claim 44 is withdrawn.
4.	Claim 46 was objected to because of the following informalities:  the phrase “non-transitory machine-readable medium of claim 45” should read “The non-transitory machine-readable medium of claim 45”.  Applicant has amended claim 46 for correction, therefore the objection to claim 46 is withdrawn.
5.	Claims 19, 30-33, 36, 39 and 40 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US2011/0270084), Claim 37 was rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2011/0270084) in view of Fishman  rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US2011/0270084) in view of Kostrzewski et al. (US2018/0263714), and Claims 34, 35, 42, 44 and 45 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	Applicant has amended independent claim 19 to include the allowable subject matter of claim 45, amended claim 30 to include the allowable subject matter of claim 42, and rewritten claim 34 in independent form.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 1 February 2022, with respect to claims 19 and 30-48 have been fully considered and are persuasive.  The  35 U.S.C. 102(a)(2) rejection of claims 19, 30-33, 36, 39 and 40, the 35 U.S.C. 103 rejection of claims 34, 35, 37, 38 and 41-48, and the objection to claims 34, 35, 42, 44 and 45 has been withdrawn. 
Allowable Subject Matter
6.	 Claims 19, 30-41, 43, 44 and 46-48 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667